                                           Case 3:21-cv-00830-JD Document 32 Filed 06/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LOGICEASE SOLUTIONS INC., et al.,                  Case No. 3:21-cv-00830-JD
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE MOTION TO SEAL
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 7
                                  10     SOFTWORKS AI, LLC,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff LogicEase Solutions asks to file a redacted version of its complaint and to seal

                                  14   entirely a contract and its amendments attached as exhibits. Dkt. No. 7. The only reason given for

                                  15   the requests is that the contracts have a confidentiality provision, and defendant Softworks AI

                                  16   asked LogicEase to file the complaint and exhibits under seal. Id. at 2. The proposed redactions

                                  17   and sealings are denied.

                                  18          “A hallmark of our federal judiciary is the ‘strong presumption in favor of access to court

                                  19   records.’” DZ Reserve, et al. v. Facebook, Inc., No. 3:18-cv-04978-JD, 2021 WL 75734, at *1

                                  20   (N.D. Cal. Jan. 8, 2021) (quoting Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135

                                  21   (9th Cir. 2003)). Public access maintains confidence in the fair and impartial administration of

                                  22   justice, and protects the integrity and independence of the courts. This is why the business of the

                                  23   federal judiciary is done in open court.

                                  24          In limited circumstances, there may be grounds for curtailing public access. This is an

                                  25   exception to the rule, and a party that asks to redact or seal a filed document must present a good

                                  26   reason for restricting the public’s right to transparency in judicial proceedings. A particularized

                                  27   showing of good cause is required to seal documents related to non-dispositive motions, and a

                                  28   compelling reason supported by specific facts is needed before the Court will consider sealing
                                           Case 3:21-cv-00830-JD Document 32 Filed 06/15/21 Page 2 of 2




                                   1   records involving dispositive motions and the merits of a case. See Ctr. for Auto Safety v.

                                   2   Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016); Kamakana v. City & Cty. of

                                   3   Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006).

                                   4          A good argument can be made that the compelling reason standard applies -- few

                                   5   documents are more directly related to the merits than the plaintiff’s complaint -- but the Court

                                   6   need not reach a final conclusion about that because the sealing requests do not pass either test.

                                   7   The proposed redactions to the complaint involve purely generic information, down to the

                                   8   frivolous level of the date of a contract between the parties and a one-sentence request for

                                   9   attorney’s fees. See Dkt. No. 7-3 ¶¶ 1, 52. So too for the exhibits to the complaint, which the

                                  10   parties ask to seal in their entirety even though they look to be nothing more than a standard

                                  11   software license agreement and amendments. Dkt. Nos. 7-5, 7-6.

                                  12          If there is sensitive commercial or proprietary information in any of this, the parties
Northern District of California
 United States District Court




                                  13   certainly have not identified it. The sole basis for the requests is that the contracts have a

                                  14   confidentiality clause. That is far from enough to close the door to the public’s right of access.

                                  15   See Ochoa v. McDonald’s Corp., Case No. 14-cv-02098-JD, 2015 WL 13064913, at *1 (N.D. Cal.

                                  16   Apr. 13, 2015). The sealing requests also violate our District’s local rules. “A sealing order may

                                  17   issue only upon a request that establishes that the document, or portions thereof, are privileged,

                                  18   protectable as a trade secret or otherwise entitled to protection under the law.” Civil L.R. 79-5(b).

                                  19   “The request must be narrowly tailored to seek sealing only of sealable material.” Id. The parties

                                  20   did nothing to comply with these standards.

                                  21          Consequently, the redaction and sealing requests are denied in toto. Plaintiff will re-file

                                  22   the complaint and exhibits without redactions by June 22, 2021.

                                  23          IT IS SO ORDERED.

                                  24   Dated: June 15, 2021

                                  25

                                  26
                                                                                                      JAMES DONATO
                                  27                                                                  United States District Judge
                                  28
                                                                                          2
